Citation Nr: 0940870	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to 
June 1966.  He died in November 2006; the appellant is his 
widow. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision in which the RO, inter 
alia, denied service connection for the cause of the 
Veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant filed a 
notice of disagreement (NOD) in August 2007, and the RO 
issued a statement of the case (SOC) in April 2008.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2008.

In December 2008, the appellant testified during a hearing 
before the undersigned acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

By rating action in May 2006, the RO denied the Veteran's 
claim for service connection for renal cell carcinoma.  In 
November 2006, the Veteran submitted a notice of 
disagreement.  By letter dated in December 2006, the RO 
indicate that the November 2006 notice of disagreement 
addressed transitional cell carcinoma which was not the 
subject of the May 2006 rating decision and invited the 
Veteran to submit another notice of disagreement.  It appears 
that the appellant has raised the issue of entitlement to 
service connection for transitional cell carcinoma for 
accrued benefits purposes as part of her claim submitted in 
December 2006.  That issue has not been addressed and is 
referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran's death certificate lists the immediate cause 
of death as renal cell carcinoma; however, VA treatment 
records indicate he had transitional cell carcinoma rather 
than renal cell carcinoma.

3.  At the time of the Veteran's death in November 2006, 
service connection was in effect for right and left shoulder 
disabilities and a total disability rating based on 
individual unemployability (TDIU) had been in effect since 
October 2003.  

4.  Transitional cell carcinoma was first manifested many 
years following separation from service, and there is no 
persuasive medical evidence or opinion of a medical 
relationship, or nexus, between this disability and service, 
to include herbicide exposure.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.

6.  The Veteran, who died over 40 years after his discharge 
from service, was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).

2.  The claim for DIC benefits, under the provisions of 38 
U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.22, 20.1106 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, this claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Regarding the claim for service connection for the cause of 
the Veteran's death, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, a January 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

As regards the Hupp requirements, the Board notes that 
service connection was in effect for right and left shoulder 
disabilities at the time of the Veteran's death.  The basis 
of the appellant's claim is that exposure to Agent Orange 
caused the Veteran's transitional cell carcinoma, which 
resulted in his death - not that his death resulted from an 
already service-connected disability.  Therefore, the lack of 
notice pertaining to the first and second Hupp requirements 
is not prejudicial to the appellant's claim.  The January 
2007 letter did explain the evidence and information needed 
to substantiate a claim for service connection for the cause 
of the Veteran's death.  Moreover, the appellant's testimony 
at the December 2008 Board hearing and written statements by 
and on her behalf clearly indicate an awareness of these 
requirements.  The appellant has clearly stated her 
contention that the Veteran was exposed to Agent Orange 
during a layover in Vietnam while in transit to and from his 
duty station in Thailand and that this exposure caused his 
transitional cell carcinoma, which resulted in his death.  
The appellant has thus demonstrated an awareness of what is 
needed to substantiate her claim for service connection for 
the cause of the Veteran's death.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Consequently, any error in 
this regard was cured by actual knowledge on the part of the 
claimant.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and a November 2006 letter from Dr. Nelson, a private 
physician.  Also of record and considered in connection with 
the appeal are the Veteran's military personnel records, a 
transcript of the December 2008 Board hearing, and various 
written statements provided by the Veteran, prior to his 
death, and the appellant.  No further RO action on these 
matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

A.  Service Connection 

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), Type II 
Diabetes Mellitus, and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Aside from these 
presumptive provisions, service connection might be 
established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and other conditions for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 630-41 (May 20, 2003).

In this case, the Veteran's death certificate indicates that 
he died in November 2006 and that the immediate cause of his 
death was renal cell carcinoma.  At the time of his death, 
service connection was in effect for a right shoulder 
disability (30 percent disabling) and a left shoulder 
disability (20 percent disabling); a TDIU had been in effect 
from October 2003.  

As an initial matter, the Board notes that although the death 
certificate indicates the immediate cause of death was renal 
cell carcinoma, VA treatment records clearly indicate that he 
had transitional cell carcinoma rather than renal cell 
carcinoma (as shown by a liver biopsy conducted in December 
2005).  Regardless, neither transitional cell nor renal cell 
carcinoma is among the disabilities recognized by VA as 
etiologically related to herbicide exposure.  Moreover, the 
Secretary has specifically indicated that presumptive service 
connection for urinary bladder cancer and renal cancer is not 
warranted.  Although the provisions for presumptive service 
connection may not be applicable to this case, entitlement to 
service connection may still be warranted with proof of 
direct causation.  See Combee, 34 F.3d at 1042. 

In a November 2006 statement made prior to his death, the 
Veteran stated that he was exposed to Agent Orange during a 
layover in Vietnam while in transit to and from his duty 
station in Thailand.  He also stated that herbicides were 
used around the perimeter of the base in Thailand.  The 
Veteran's military personnel records reflect that the Veteran 
had service in Thailand from June 1964 to July 1965.  Despite 
his assertions that he had a layover in Vietnam on his way to 
and from Korat, Thailand, there is simply no evidence 
corroborating these statements.  Because there is no evidence 
of service in or visitation to the Republic of Vietnam, there 
is no presumption that he was exposed to Agent Orange during 
military service.  Regarding his service in Thailand, 
information provided from the Department of Defense reflects 
that tactical herbicides, such as Agent Orange, were used at 
the Pranburi Military Reservation from April to September 
1964, but not near any U.S. military installation or Royal 
Thai Air Force Base.  Other than the 1964 tests on the 
Pranburi Military Reservation, tactical herbicides were not 
used or stored in Thailand.  See VBA Fast Letter 09-20 (May 
6, 2009).  So, despite the Veteran's sincere belief that he 
was exposed to Agent Orange, the evidence of record simply 
does not reflect any such herbicide exposure.  

In a November 2006 letter, Dr. Nelson stated that the Veteran 
was "heavily exposed to agent orange during service" and 
opined that such exposure was "etiologically related to the 
development of transitional cell carcinoma..."  In support of 
this statement, Dr. Nelson and the appellant submitted 
Internet research showing that the dioxin in Agent Orange is 
generally considered a carcinogen and has been linked to 
certain types of cancers.  With respect to transitional cell 
carcinoma, the appellant submitted Internet research showing 
that the potential causes include cigarette smoking, and 
occupational exposure to organic compounds, petroleum 
products, heavy metals, and asbestos.  Of particular note, 
cigarette smoking is reported to more than quadruple the risk 
of developing transitional cell carcinoma and the medical 
evidence reflects that the Veteran had smoked 1 to 2 packs of 
cigarettes per day since age 14.

In this appeal, the earliest documented evidence of 
transitional cell carcinoma is in 2005, many years after the 
Veteran's service.  The passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no persuasive medical evidence or opinion 
establishing the requisite medical nexus in this case.  
Although Dr. Nelson opined that the Veteran's transitional 
cell carcinoma was related to Agent Orange exposure during 
military service, as discussed above, the evidence does not 
show that the Veteran was, in fact, exposed to Agent Orange.  
Dr. Nelson's statement that the Veteran was heavily exposed 
to Agent Orange is based solely on a self-reported history by 
the Veteran.  

The Veteran's statement and the appellant's assertions 
regarding exposure to Agent Orange lack credibility because 
they are not supported by the evidence of record.  The Board 
notes that as a medical opinion can be no better than the 
facts alleged by the appellant, an opinion based on an 
inaccurate (or unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  For this 
reason, the Board finds Dr. Nelson's medical opinion relating 
transitional cell carcinoma to Agent Orange exposure during 
military service lacks probative value.

The Board further notes that to whatever extent the 
assertions of the appellant and her representative are being 
advanced to establish a medical relationship between the 
Veteran's death and service, such evidence must fail.  
Matters of diagnosis and medical relationship are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer." Id.  
The appellant has stated and testified that she believes that 
the Veteran was exposed to Agent Orange during service.  
However, as discussed above, the evidence of record does not 
corroborate any  such herbicide exposure and to this extent 
her statements and testimony have no probative value.  
Further, while she may be competent to provide lay evidence 
as to the Veteran's symptoms, she has not demonstrated the 
requisite medical knowledge to render an opinion as to the 
complex issue of etiology of the cause of death.  Hence, to 
the extent her statements and testimony attempt to provide an 
opinion as to the relationship of the cause of the Veteran's 
death to his service, her opinion in this regard is not 
competent evidence and has no probative value.  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

B.  DIC 

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service-connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after such veteran's 
separation from active service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased 
veteran" also includes a former prisoner of war (POW) who 
died after September 30, 1999 with a service-connected 
disability rated totally disabling for not less than one year 
immediately preceding death.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

At the time of the Veteran's death in November 2006, service 
connection was in effect for right and left shoulder 
disabilities and a TDIU had been assigned from October 2003.  
The Veteran had not been rated as totally disabling for 10 
years immediately preceding his death or continuously rated 
as totally disabling for 5 years after his separation from 
active service.  Hence, the Veteran did not meet the 
requirements of section 1318 at the time of his death.  
Moreover, in this case, the appellant has not claimed 
entitlement to DIC, under the provisions of 38 U.S.C.A. 
§ 1318, based on the submission of new and material evidence 
to reopen a previous final decision, or argued that, but for 
the receipt of VA or military retirement pay, the Veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the Veteran's discharge from service.  

The Board also notes that, neither the appellant nor her 
representative has raised a claim of clear and unmistakable 
error (CUE) in a final rating decision, pursuant to 38 C.F.R. 
§ 3.105(a) (2009).  See Fugo v. Brown, 6 Vet. App. 40 (1993) 
and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the 
pleading requirements for raising, and burden of proof for 
establishing, a CUE claim).  

The Board further notes that neither the appellant nor her 
representative has argued that the Veteran was unemployable 
due to service-connected disability prior to October 2003.  
In any event, the Board points that any such "hypothetical 
entitlement" would not provide a basis for the benefits 
sought under the governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 
38 U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where the Veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time specified in 
38 U.S.C.A. § 1318, or would have established such a right 
but for CUE in the adjudication of a claim or claims.  See 65 
Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  On April 5, 
2002, VA also amended  38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for 8 years prior to death 
so that the surviving spouse could qualify for the enhanced 
DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the 
 Court held that "hypothetical entitlement" to DIC benefits 
under 38 U.S.C.A. 
§ 1318 is allowed for claims filed prior to January 21, 2000, 
that is, the date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 511 F.3d 
1147 (2008), the United States Court of Appeals for the 
Federal Circuit held that application of the amended 
regulations barring use of hypothetical entitlement theory 
for DIC claims did not have impermissible retroactive effect.

In this case, the appellant's claim was filed in December 
2006, after VA's January 2000 amendment of 38 C.F.R. § 3.22 
- the implementing regulation for 38 U.S.C.A. § 1318 - to 
restrict the award of DIC benefits to cases where the 
Veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for CUE in 
the adjudication of a claim or claims.  Thus, there is 
nothing to change the fact that the Veteran, who died more 
than 40 years after his discharge from service (rendering 
inapplicable the 5-year provision), had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  The evidence also does not reflect that 
the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the Veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318(a).  Hence, the claim on 
appeal must be denied.  As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits, under the provisions of 38 U.S.C.A. § 1318, is 
denied.


____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


